Exhibit 10.2



CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is made effective as of the 31st
day of March 2014, by and between BankFinancial, F.S.B. (the “Bank”) and
Christa N. Calabrese (“Consultant”).
WHEREAS, the Bank is a wholly owned subsidiary of BankFinancial Corporation (the
“Corporation”);
WHEREAS, the Bank and Consultant have entered into that certain Retirement
Agreement dated March 31, 2014 (the “Retirement Agreement”);
WHEREAS, the Bank has requested Consultant to provide limited consulting
services to the Bank, as set forth more fully herein, and Consultant has agreed
to do so subject to the terms and conditions of this Agreement; and
WHEREAS, the Retirement Agreement provides for certain payments (the “Retirement
Payments”) to be made to Consultant.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
Section 1.Term. Provided that Consultant remains employed by the Bank through
March 31, 2014 (the “Effective Date”) and does not subsequently revoke any
waiver or release pursuant to Section 6 of the Retirement Agreement, the term of
this Agreement shall commence on the Effective Date and, unless extended or
sooner terminated as provided herein, shall end on March 31, 2015 (the “Term”).
On or before March 31, 2015, the Bank may, in its sole discretion, offer to
extend the Term for an additional six (6)-month period, and Consultant may
accept or decline such offer in her sole discretion. All references herein to
the Term shall mean the Term as initially established by, and as may
subsequently be modified or extended pursuant to, this Section 1.
Section 2.    Consulting Services. During the Term, Consultant shall provide
such consulting services with respect to the Bank as may be requested,
including, but not limited to, in connection with commercial lending operations,
commercial loans, deposit servicing and pre-purchase due diligence (the
“Services”). Such Services shall be rendered to the Board of Directors or such
officers of the Bank as are mutually agreed upon between Consultant and the
Bank, with Consultant’s principal work location being the Bank’s office in
Lincolnshire, Illinois or Lincolnwood, Illinois or as otherwise agreed, subject
to reasonable requests to travel on behalf of the Bank. The Services to be
provided by Consultant in any month during the Term shall require no more than
sixty (60) hours per month of her time unless otherwise hereafter agreed by the
parties. A deficiency of hours in any month, and any surplus hours in any month
may be credited to other months. Should Consultant be temporarily disabled from
performing Services in any month of the Term, Consultant’s performance of
Services while so disabled shall be excused without diminishing her monthly
Consulting Fee (defined below); provided, however, that, in the event of
Consultant’s permanent disability (as determined by the Board of Directors),
such Consulting Fees shall be diminished.
Section 3.    Independent Contractor.
(a)    Consultant and the Bank agree that during the Term, Consultant shall act
as an independent contractor in the performance of her duties under this
Agreement. Consultant shall have the full authority to select the means, manner
and method of performing the services to be performed under this Agreement.
Consultant shall not be considered by reason of the provisions of this Agreement
or otherwise as being an employee of the Bank. In no event shall Consultant
represent to any third party that she is an agent or employee of the Bank or
connected with the Bank in any manner other than pursuant to this Agreement.
(b)    Consultant’s employment with the Bank shall cease prior to the
commencement of the Term in accordance with the terms of the Retirement
Agreement. As such, Consultant is not entitled to paid vacation, paid holidays,
participation in group health insurance, participation in any retirement
programs, premium or “overtime” pay, workers’ compensation, severance payments,
or any other employment rights or benefits from the Bank during the Term. The
Bank has no obligation and will make no withholdings or deductions from the
Consulting Fee for any federal



--------------------------------------------------------------------------------



or state taxes or the Federal Insurance Contribution Act (FICA) or Federal
Unemployment Tax Act (FUTA). It will be Consultant’s responsibility to remit
appropriate taxes to the proper state and Federal authorities. The Bank will
issue a Form 1099 reporting the amounts paid to Consultant for services
performed under this Agreement.
Section 4.    Compensation.
(a)    Consulting Fee. The Bank agrees to pay to Consultant during the initial
Term ending March 31, 2015, and Consultant agrees to accept, a monthly
consulting fee of Eleven Thousand Dollars ($11,000.00), payable on the 1st day
of each month or the first business day thereafter if the 1st day of the month
is not a day that the Bank is open for business, in consideration for
Consultant’s performance of the Services. The Bank agrees to pay to Consultant
during any month of the Term following March 31, 2015, and Consultant agrees to
accept, a consulting fee equal to the number of hours worked to perform Services
during the month by Consultant multiplied by an hourly rate of One Hundred
Ninety-Five Dollars ($195.00), payable on the 15th day of the month following
the month during which the Services were performed or the first business day
thereafter if the 15th day of the month is not a day that the Bank is open for
business; provided, however, that Consultant must provide the Bank with an
accurate record of hours worked during the previous month no later than the 2nd
business day of the month in which payment is due; otherwise such fees shall be
paid within thirty (30) days of such submission of records. All fees described
in this Section 4(a) hereinafter referred to as the “Consulting Fee.”
(b)    Reimbursement of Expenses. Consultant shall be reimbursed upon submission
of appropriate vouchers and supporting documentation for all travel and other
out-of-pocket expenses reasonably and necessarily incurred by Consultant in the
performance of her services hereunder.
Section 5.    Termination of Agreement. This Agreement shall terminate without
notice or action on the part of either the Bank or Consultant upon the
expiration of the Term. Prior to the expiration of the Term, either the Bank or
Consultant may, upon written notice to the other, terminate this Agreement and
Consultant’s engagement hereunder for any reason or no reason. In the event of a
termination by Consultant for any reason no reason or by the Bank other than
“For Cause” prior to the expiration of the Term, the Bank shall pay Consultant
her accrued and unpaid Consulting Fee as of the effective date of termination
and the early termination fee set forth in Section 6 of this Agreement. Upon
termination, no further Consulting Fees and no other amounts shall be payable to
Consultant, and the Bank shall have no further obligations to Consultant under
this Agreement. For the purposes of this Agreement, “For Cause” shall have the
same meaning ascribed the term in Section 4(a) of the Amended and Restated
Employment Agreement between the Bank and Consultant dated as of May 6, 2008
(the “Employment Agreement”).
Section 6.    Non-Competition and Indemnification.
(a)    Consultant acknowledges and agrees that the non-competition agreements
set forth in Section 8(a) of the Employment Agreement, as amended by Section 4
of the Retirement Agreement, will remain in full force and effect in accordance
with their terms, whether or not the Bank or Consultant terminates this
Agreement prior to the expiration of the Term pursuant to Section 5 of this
Agreement. Notwithstanding the foregoing: (a) for each day during the Term, the
Non-Competition Period described in Section 8(a) of the Employment Agreement, as
amended by Section 4 of the Retirement Agreement, shall be reduced by one (1)
day (but not below six (6) months); and (b) in recognition of the limitations
imposed by such non-competition agreements, the Bank will pay Consultant an
early termination fee calculated as follows if it terminates this Agreement
other than For Cause prior to the expiration of the Term: if the termination
occurs during the initial Term ending March 31, 2015, the Bank will pay
Consultant an amount equal to the monthly Consulting Fee that would have been
paid to Consultant for the duration of such initial Term if the termination had
not occurred. Notwithstanding the foregoing, no early termination fee shall be
payable if this Agreement is terminated by the Bank For Cause, or by virtue of
Consultant’s death or total and permanent disability.
(b)    Bank will indemnify Consultant against all judgments entered against her
in any pending or threatened action and any appeal or other proceeding for
review of such action, regardless of whether such action is a judicial or
administrative proceeding, and the reasonable costs and expenses, including
reasonable attorney’s fees, actually paid or incurred by Consultant in defending
any such action, if such action arises out of Consultant’s performance of
Services during the Term in good faith and in a manner which Consultant
reasonably believed was not opposed to the best interest



--------------------------------------------------------------------------------



of the Bank. To the extent that the Bank is not then authorized by applicable
law to provide such indemnification, the Bank may, in the discretion of its
Board of Directors, advance Consultant her reasonable costs and expenses,
including reasonable attorney’s fees, arising from the settlement or defense of
any such action, subject to the Bank’s receipt of a written undertaking from
Consultant to repay all costs and expenses so advanced if Consultant is later
determined not to be entitled to indemnification. The Bank shall have no
obligation to indemnify Consultant under this paragraph 6(b) for (i) any claims
or actions based on Consultant’s willful misconduct, gross negligence or any
conduct violating this Agreement; or (b) any claims or actions instituted by a
federal banking agency that seeks to assess civil monetary penalties against
Consultant, remove her from the Bank, prohibit her from participating in the
affairs of the Bank, or require her to cease and desist from violations of law
or unsafe and unsound practices. Any payments made to Consultant pursuant to
this Section 19 shall be subject to and conditioned upon compliance with any
applicable provisions, if any, of 12 U.S.C. 1828(k), 12 C.F.R. 359, 12 CFR
145.121 and any related rules or regulations.
Section 7.    Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the internal laws of the
State of Illinois, without regard or reference to any principles of conflicts of
law of the State of Illinois, except to the extent that such internal laws are
preempted by the laws of the United States or the regulations of the OCC or any
other agency of the United States.
Section 8.    Assignment, Successors and No Third Party Rights. No party may
assign any of its rights under this Agreement to any other person without the
prior written consent of the other party. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
heirs and permitted assigns. Except as expressly provided herein, nothing in
this Agreement shall be construed to give any person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.
Section 9.    Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.
Section 10.    Modification. This Agreement may only be amended by a written
agreement executed by both parties.
Section 11.    Notices. All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given if
delivered by hand or by nationally recognized overnight delivery service
(receipt requested) or mailed by certified mail (return receipt requested) with
first class postage prepaid; and if to the Bank, addressed to the principal
headquarters office of the Bank, Attention: Chief Executive Officer and General
Counsel, with a copy concurrently so delivered to General Corporate Counsel to
the Bank, Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison Street,
Suite 3900, Chicago, Illinois 60606, Attention: Donald L. Norman, Jr.; or if to
Consultant, to Consultant’s most recent address reflected in the Bank’s records,
or to other such address as the party to be notified shall have given to the
other in writing. Except as otherwise provided herein, all such notices and
other communications shall be effective: (a) if delivered by hand, when
delivered; (b) if mailed in the manner provided in this Section, five (5)
business days after deposit with the United States Postal Service; or (c) if
delivered by overnight express delivery service, on the next business day after
deposit with such service.
Section 12.    Entire Agreement. This Agreement and any documents executed by
the parties pursuant to this Agreement and referred to herein constitute a
complete and exclusive statement of the entire understanding and agreement of
the parties hereto with respect to their subject matter and supersede all other
prior agreements and understandings, written or oral, relating to such subject
matter between the parties.
Section 13.    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.



--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, if the scope of any provision
contained in this Agreement is too broad to permit enforcement to its full
extent, but may be made enforceable by limitations thereon, such provision shall
be enforced to the maximum extent permitted by law, and Consultant hereby agrees
that such scope may be judicially modified accordingly.
Section 14.    Counterparts. This Agreement and any amendments thereto may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
Section 15.    Acknowledgement. Consultant hereby represents to the Bank that it
is Consultant’s belief that she is under no obligation or agreement that would
prevent her from becoming a Consultant to the Bank or adversely impact her
ability to perform the expected Services. Consultant hereby agrees and
acknowledges that in the event that any third party initiates any action
claiming that this Agreement or the provision of Services hereunder is in
violation of any agreement between Consultant and the third party, that the Bank
has the absolute right to immediately terminate this Agreement, and any payments
hereunder during the resolution of such dispute. Regardless of the outcome of
such dispute, the Bank shall have no obligation to re-hire or reinstate this
Agreement in any manner, at any time. It is the intentions of the parties that
in fulfilling the obligations of the Services, that Consultant will not
unlawfully utilize any trade secrets or intellectual property rights of any
third party, and the Bank shall not put Consultant in a position which would
require her to do so.
[Signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.
BankFinancial, F.S.B.
 




  /s/ F. Morgan Gasior
By:  F. Morgan Gasior                 




Date: March 31, 2014
Title:  Chairman of the Board and Chief Executive Officer 
 
 
 
 
 


/s/ Christa N. Calabrese
CHRISTA N. CALABRESE




Date: March 31, 2014
 
 








